DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 was filed after the mailing date of the Non-Final Rejection on 02/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-4, 8, 11-12, 14-17, and 21 under 35 U.S.C. § 102 over Riemann (U.S. 2019/0047089); Claims 5, and 19 under 35 U.S.C. § 103 over Riemann (U.S. 2019/0047089) in view of Prabha Narra; Claims 6-7 under 35 U.S.C. § 103 over Riemann (U.S. 2019/0047089) in view of Dikovsky; Claims 9, and 13 under 35 U.S.C. § 103 over Riemann (U.S. 2019/0047089) in view of Carter (U.S. 2017/0051386); Claim 10 under 35 U.S.C. § 103 over Riemann (U.S. 2019/0047089) in view of Jones (U.S. 2019/0022946); Claim 18 under 35 U.S.C. § 103 over Riemann (U.S. 2019/0047089) in view of Mehr (U.S. 2018/0341248) have been fully considered but are not persuasive. 
Applicant argues that Riemann in view of Mehr do not disclose the configuration of the application of cooling flow being finely controlled to target the portion of a workpiece occupying voxels that are above a threshold temperature, based on thermal data measured on a voxel-by-voxel basis, specifically that Mehr does not disclose applying a cooling flow to at least identified voxels of a portion of a workpiece. The examiner is not persuaded by this argument and respectfully points out that Mehr teaches “In some embodiments, the process simulation data comprises…a cooling rate of a deposited material” (paragraph [0003]); “Examples of deposition process parameters that may be estimated using FEA analysis include….a cooling rate of a deposited material” (paragraph [0102]); “Any of a variety of process parameters may be monitored (i.e., to process characterization data) using appropriate sensors, measurement tools, and/or machine vision systems including…a cooling rate of a deposited material” (paragraph [0113]). As such, it appears that Mehr is both monitoring and predicting cooling data and settings and utilizing cooling commands in at least the training or simulated data. 
Furthermore, the examiner points out that newly applied Fockele is relied upon to teach the application of cooling flow to at least identified voxels. 
Lastly, the examiner reminds applicant that the rejection is not made solely using Riemann or Mehr, but rather is made using the combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claim 1, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons. 
Claim 1 recites “…determining a thermal characteristic…by measuring a surface temperature of the portion…”. However, these steps are merely mental steps which are performed by the mind. The limitation of determining a thermal characteristic by measuring a surface temperature of the portion, is a process that, under its broadest reasonable interpretation, covers evaluation of the limitation in the mind but for the recitation of the temperature of a surface of a workpiece. That is, other than reciting that the step is done by measuring, nothing in the claim element precludes the step from practically being performed in the mind. 
The instant claimed feature does not satisfy the second prong of Step 2A Prong Two, or Step 2B. With respect Step 2A Prong Two, the examiner points out that the claim does not recite additional elements that integrate the judicial exception into a practical application. The examiner does point out that the claim incorporates the feature of “measuring”, however this does amount to significantly more than the judicial exception.  With respect to Step 2B, when an additional element is considered individually by an examiner the additional element may be enough to qualify as “significantly more” if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. Furthermore, limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) when the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 198. See also MPEP 2106.05(I)(A). Thus the limitation of “measuring” does not qualify as “significantly more”. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is therefore not patent eligible. 
Claim 1 recites “…determining that the thermal characteristic of at least the portion exceeds a threshold associated with the portion by identifying voxels in the portion that are above the threshold for a measure of time exceeding a predetermined time threshold…”. However, these steps are merely mental steps which are performed by the mind. The limitation of determining a thermal characteristic by identifying voxels in a portion that are above a threshold, is a process that, under its broadest reasonable interpretation, covers evaluation of the limitation in the mind but for the recitation of an exceeded threshold of a workpiece. That is, other than reciting that the step is done using predetermined thresholds, nothing in the claim element precludes the step from practically being performed in the mind. 
The instant claimed feature does not satisfy the second prong of Step 2A Prong Two, or Step 2B. With respect Step 2A Prong Two, the examiner points out that the claim does not recite additional elements that integrate the judicial exception into a practical application. The examiner does point out that the claim incorporates the feature of using a “predetermined time threshold”, however this does amount to significantly more than the judicial exception.  With respect to Step 2B, when an additional element is considered individually by an examiner the additional element may be enough to qualify as “significantly more” if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. Furthermore, limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) when the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 198. See also MPEP 2106.05(I)(A). Thus the limitation of using “a predetermined time threshold” does not qualify as “significantly more”. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is therefore not patent eligible. 
Claims 2, 4-8, and 25-27 are rejected as being dependent upon the above rejected Claim 1. 
Regarding Claim 9, Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons. 
Claim 9 recites “…determining whether a thermal characteristic of the second portion exceeds a second threshold associated with the second portion, the second threshold configured to be different from the first threshold…”. However, these steps are merely mental steps which are performed by the mind. The limitation of determining whether a thermal characteristic of a second portion exceeds a second threshold associated with the second portion, is a process that, under its broadest reasonable interpretation, covers evaluation of the limitation in the mind but for the recitation of a threshold of a workpiece. That is, other than reciting that the step is done using a threshold, nothing in the claim element precludes the step from practically being performed in the mind. 
The instant claimed feature does not satisfy the second prong of Step 2A Prong Two, or Step 2B. With respect Step 2A Prong Two, the examiner points out that the claim does not recite additional elements that integrate the judicial exception into a practical application. The examiner does point out that the claim incorporates the feature of using a “second threshold configured to be different from the first threshold”, however this does amount to significantly more than the judicial exception.  With respect to Step 2B, when an additional element is considered individually by an examiner the additional element may be enough to qualify as “significantly more” if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. Furthermore, limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) when the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 198. See also MPEP 2106.05(I)(A). Thus the limitation of using a “second threshold configured to be different from the first threshold” does not qualify as “significantly more”. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is therefore not patent eligible. 
Regarding Claim 10, Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons. 
Claim 10 recites “…determining a subsequent value for the thermal characteristic at a later point in time…”. However, these steps are merely mental steps which are performed by the mind. The limitation of determining a subsequent value for a thermal characteristic at a later point in time, is a process that, under its broadest reasonable interpretation, covers evaluation of the limitation in the mind but for the recitation of a value for use at a later point in time for a workpiece. That is, other than reciting that the step is done using subsequent values for a thermal characteristic, nothing in the claim element precludes the step from practically being performed in the mind. 
The instant claimed feature does not satisfy the second prong of Step 2A Prong Two, or Step 2B. With respect Step 2A Prong Two, the examiner points out that the claim does not recite additional elements that integrate the judicial exception into a practical application. The examiner does point out that the claim incorporates the feature of using a “subsequent value for”, however this does amount to significantly more than the judicial exception.  With respect to Step 2B, when an additional element is considered individually by an examiner the additional element may be enough to qualify as “significantly more” if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. Furthermore, limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) when the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 198. See also MPEP 2106.05(I)(A). Thus the limitation of using “a subsequent value” does not qualify as “significantly more”. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is therefore not patent eligible. 
Claim 10 recites “…determining that the subsequent value of the thermal characteristic is lower than the threshold associated with the portion…”. However, these steps are merely mental steps which are performed by the mind. The limitation of determining that a value of a thermal characteristic is lower than a threshold, is a process that, under its broadest reasonable interpretation, covers evaluation of the limitation in the mind but for the recitation of an exceeded threshold of a workpiece. That is, other than reciting that the step is done using subsequent values and thresholds, nothing in the claim element precludes the step from practically being performed in the mind. 
The instant claimed feature does not satisfy the second prong of Step 2A Prong Two, or Step 2B. With respect Step 2A Prong Two, the examiner points out that the claim does not recite additional elements that integrate the judicial exception into a practical application. The examiner does point out that the claim incorporates the feature of using subsequent values, determined thresholds, however these do not amount to significantly more than the judicial exception.  With respect to Step 2B, when an additional element is considered individually by an examiner the additional element may be enough to qualify as “significantly more” if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. Furthermore, limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) when the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 198. See also MPEP 2106.05(I)(A). Thus the limitation of using subsequent values and thresholds do not qualify as “significantly more”. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is therefore not patent eligible. 
Regarding Claim 11, Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons. 
Claim 11 recites “…determine a thermal characteristic…by measuring a surface temperature of the portion…”. However, these steps are merely mental steps which are performed by the mind. The limitation of determining a thermal characteristic by measuring a surface temperature of the portion, is a process that, under its broadest reasonable interpretation, covers evaluation of the limitation in the mind but for the recitation of the temperature of a surface of a workpiece. That is, other than reciting that the step is done by measuring, nothing in the claim element precludes the step from practically being performed in the mind. 
The instant claimed feature does not satisfy the second prong of Step 2A Prong Two, or Step 2B. With respect Step 2A Prong Two, the examiner points out that the claim does not recite additional elements that integrate the judicial exception into a practical application. The examiner does point out that the claim incorporates the feature of “measuring”, however this does amount to significantly more than the judicial exception.  With respect to Step 2B, when an additional element is considered individually by an examiner the additional element may be enough to qualify as “significantly more” if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. Furthermore, limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) when the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 198. See also MPEP 2106.05(I)(A). Thus the limitation of “measuring” does not qualify as “significantly more”. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is therefore not patent eligible. 
Claim 11 recites “…determine that the thermal characteristic of at least the portion exceeds a threshold associated with the portion…”. However, these steps are merely mental steps which are performed by the mind. The limitation of determining a thermal characteristic, is a process that, under its broadest reasonable interpretation, covers evaluation of the limitation in the mind but for the recitation of an exceeded threshold of a workpiece. That is, other than reciting that the step is done using thresholds, nothing in the claim element precludes the step from practically being performed in the mind. 
The instant claimed feature does not satisfy the second prong of Step 2A Prong Two, or Step 2B. With respect Step 2A Prong Two, the examiner points out that the claim does not recite additional elements that integrate the judicial exception into a practical application. The examiner does point out that the claim incorporates the feature of using a “a threshold associated with the portion”, however this does amount to significantly more than the judicial exception.  With respect to Step 2B, when an additional element is considered individually by an examiner the additional element may be enough to qualify as “significantly more” if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. Furthermore, limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) when the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 198. See also MPEP 2106.05(I)(A). Thus the limitation of using “a threshold associated with the portion” does not qualify as “significantly more”. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is therefore not patent eligible. 
Regarding Claim 13, Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons. 
Claim 13 recites “…determine whether a thermal characteristic of the second portion exceeds a second threshold associated with the second portion, the second threshold configured to be different from the first threshold…”. However, these steps are merely mental steps which are performed by the mind. The limitation of determining whether a thermal characteristic of a second portion exceeds a second threshold associated with the second portion, is a process that, under its broadest reasonable interpretation, covers evaluation of the limitation in the mind but for the recitation of a threshold of a workpiece. That is, other than reciting that the step is done using a threshold, nothing in the claim element precludes the step from practically being performed in the mind. 
The instant claimed feature does not satisfy the second prong of Step 2A Prong Two, or Step 2B. With respect Step 2A Prong Two, the examiner points out that the claim does not recite additional elements that integrate the judicial exception into a practical application. The examiner does point out that the claim incorporates the feature of using a “second threshold configured to be different from the first threshold”, however this does amount to significantly more than the judicial exception.  With respect to Step 2B, when an additional element is considered individually by an examiner the additional element may be enough to qualify as “significantly more” if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. Furthermore, limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) when the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 198. See also MPEP 2106.05(I)(A). Thus the limitation of using a “second threshold configured to be different from the first threshold” does not qualify as “significantly more”. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is therefore not patent eligible. 
Claims 12, 15, 19, and 22-24 are rejected as being dependent upon the above rejected Claim 11. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and Claim 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To elaborate, claim 1 recites “training a machine learning model on a thermal history for a plurality of training workpieces that are three dimensional, to thereby generate a trained classifier implemented via a processor that predicts, at runtime, whether runtime input of a set of cooling commands and/or cooling settings for use during manufacturing the current workpiece will result in passage or failure of a predetermined quality test by the current workpiece”; Claim 11 recites “…the memory further stores a machine learning model that is trained on a thermal history for a plurality of training workpieces to thereby generate a trained classifier implemented via the processor that predicts, at runtime, whether runtime input of a set of cooling commands and/or cooling settings for use during manufacturing the current workpiece will result in passage or failure of a predetermined quality test by the current workpiece”
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors are given below and analyzed in light of the instant specification. 
(A) The breadth of the claims
The scope of the claims encompass one of ordinary skill to be able to train a machine learning model using thermal history data for a plurality of workpieces. One of ordinary skill would then need to understand how to then generate a trained classifier that performed in-situ prediction based off cooling commands and/or cooling settings. One of ordinary skill would need to train the model to determine a pass or fail of a workpiece based on a predetermined quality test, and further construct a predetermine quality test. 
(B) Nature of the invention
The above limitation appears to be a series of steps relating to training a machine learning model based upon additive manufacturing inputs and outputs that generate pass/fail quality control regimens. 
(C) The state of the prior art
The examiner has provided what is believe to be the closest prior art to the instant claims below. Please refer to the rejections under 35 U.S.C. 103 below. 
(D) The level of one of ordinary skill & (E) The level of predictability in the art
The examiner does not believe that one of ordinary skill would possess the level of predictability required to reproduce the functions the instant claim and feature requires. The examiner does not believe one of ordinary skill would possess the programming knowledge required to train a machine learning model to learn from provided data sets, produced a trained classifier utilizing cooling commands, and then further implement a quality control test. This level of skill would certainly be beyond what would be expected by one of ordinary skill within the additive manufacturing arts, as it would require an extensive knowledge of machine learning programming, algorithms that possess the ability to incorporate machine learning concepts, and the ability to apply these concepts to additive manufacturing technologies.
The examiner points out that within paragraphs [0040], the applicant recites that a machine learning model can be a convolutional neural network…trained based on a training data set” and is performed by “an input vector is formed…and the output classifications are set to be the results of testing” - however this does not provide one of ordinary skill how to actually perform these tasks. Furthermore, the examiner is unsure what a “trained classifier” is as recited within Claim 1. The examiner points out that this feature is discussed within paragraphs [0040]-[0041] of the instant specification, however these paragraphs do not provide enough information that one of ordinary skill would understand and be able to produce a trained classifier. Lastly, with respect to this particular section within Claim 1 -  the examiner points out that the feature of “a predetermined quality test” is also not enabled. To elaborate, the examiner is unsure what constitutes a predetermined quality test. Paragraph [0040] of the instant specification details this feature in that it is essentially a pass/fail test, however this does not provide one of ordinary skill the ability to produced a predetermined quality test. 
Thus, these examples are given to show that one of ordinary skill would not possess the level of predictability required to reproduce the functions the instant claim and feature requires.

(F) The amount of direction provided by the inventor
The examiner points out that within paragraphs [0040], the applicant recites that a machine learning model can be a convolutional neural network…trained based on a training data set” and is performed by “an input vector is formed…and the output classifications are set to be the results of testing” - however this does not provide one of ordinary skill how to actually perform these tasks. Furthermore, the examiner is unsure what a “trained classifier” is as recited within Claim 1. The examiner points out that this feature is discussed within paragraphs [0040]-[0041] of the instant specification, however these paragraphs do not provide enough information that one of ordinary skill would understand and be able to produce a trained classifier. Lastly, with respect to this particular section within Claim 1 -  the examiner points out that the feature of “a predetermined quality test” is also not enabled. To elaborate, the examiner is unsure what constitutes a predetermined quality test. Paragraph [0040] of the instant specification details this feature in that it is essentially a pass/fail test; however, this does not provide one of ordinary skill the ability to produce a predetermined quality test.  However, this is not enabled as the examiner is unsure what constitutes a machine learning model. 

(G) The existence of working examples
The examiner is unaware of working examples relating to these concepts. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The examiner points out that the quantity of experimentation that would be required by one of ordinary skill to reproduce the all of the concepts related to training a machine learning model in the way the applicant has recited within the instant claim set would be significantly excessive based upon the limited discussion about said concepts within the instant specification. 

Conclusion
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. See MPEP 2164.01(a). 
Claims 2, 4-10, and 25-27 are rejected as being dependent upon the above rejected Claim 1. 
Claims 12, 15, 19, and 22-24 are rejected as being dependent upon the above rejected Claim 11. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-13, 15, 19, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 5-7, 9-11, 13, 19, 24, and 27 recite the feature of “a thermal characteristic”. However, this is considered to be indefinite as the examiner is unsure what constitutes a thermal characteristic based upon the wording within the instant claims and specification. The examiner points out that Claim 19 recites that a thermal characteristic is “time at temperature” - however this is also considered to be indefinite since the examiner is unsure what the feature is intended to limit, e.g., what temperature is being timed - a surface temperature, a measured temperature, the chamber temperature, the workpiece temperature, what are the upper and lower bounds that constitute a temperature? Appropriate action is required. 
Claims 1, 5, 9-11, 13, and 19 recite the feature of a “threshold”, however these claims are considered to be indefinite as the claims nor the specification recite what constitutes a threshold actual is or entails or which thresholds are the same thresholds or entirely different thresholds altogether since the phrasing of “a threshold” and “the threshold” are intermixed throughout the claim set indicating either significant indefiniteness of the wording within the claims or significant antecedent basis error. Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, previously cited) in view of Mehr (U.S. 2018/0341248, previously cited) and Fockele (U.S. 2014/0332507). 

Regarding Claim 1, Riemann teaches an actively cooled additive manufacturing method (abstract). Riemann teaches depositing material onto a substrate to form a shape of a current workpiece in accordance with an additive manufacturing process (paragraphs [0032], and [0041]). Riemann teaches determining a thermal characteristic of at least a portion of the current workpiece during the additive manufacturing process (paragraph [0048]). Riemann teaches the thermal characteristic of the portion being determined by measuring a surface temperature of the portion (paragraph [0048] - e.g., Riemann teaches the use of a camera for temperature measurement indicating that the measuring area would necessarily be a surface of a portion of a workpiece). Riemann teaches determining that the thermal characteristic of at least the portion exceeds a threshold associated with the portion (paragraph [0052]). Riemann teaches adjusting a cooling parameter of a cooling flow to be applied to the current workpiece responsive to determining that the thermal characteristic of at least the portion exceeds the threshold associated with the portion (paragraph [0052]). Riemann teaches applying the cooling flow with the adjusted cooling parameters to at least the portion of the current workpiece (paragraph [0052]). Riemann teaches the thermal history of the current workpiece including at least a measured temperature for at least a portion of the current workpiece (paragraph [0047]).
However, Riemann does not teach training a machine learning model on a thermal history for a plurality of training workpieces that are three dimensional, to thereby generate a trained classifier implemented via a processor that predicts, at runtime, whether runtime input of a set of cooling commands and/or cooling settings for use during manufacturing the current workpiece will result in passage or failure of a predetermined quality test by the current workpiece. Riemann does not teach storing the thermal characteristic of at least the portion in memory as part of a thermal history of the current workpiece including thermal data that has been measured on a voxel-by-voxel basis and, for each voxel, a measure of time above a threshold during the additive manufacturing process, and a coolant flow rate.
Mehr teaches a real-time adaptive control of additive manufacturing processes using machine learning (abstract). Mehr teaches a machine learning model that is trained using a training computing device and training time on a training data set including the thermal history for a plurality of workpieces (paragraph [0002], and [0134]). 
With respect to feature of the training data set including the thermal history, the examiner points out that Mehr teaches within paragraph [0005] “In some embodiments, the training data set comprises…process characterization data…for a plurality of objects…the one or more process characterization sensors comprise temperature sensors”. As such this teaching is considered to meet the aforementioned limitation. 
Continuing, Mehr teaches generating a trained classifier that predicts, via a processor (e.g., Figures 12-13; paragraph [0002]-[0004]),  at runtime, whether runtime input of a set of commands and/or settings for use during manufacturing a current workpiece will result in a current workpiece that passes or fails a predetermined quality test (paragraph [0151]). 
With respect to the feature of the set of commands and/or settings being cooling commands and/or cooling settings, the examiner points out that Mehr teaches “In some embodiments, the process simulation data comprises…a cooling rate of a deposited material” (paragraph [0003]); “Examples of deposition process parameters that may be estimated using FEA analysis include….a cooling rate of a deposited material” (paragraph [0102]); “Any of a variety of process parameters may be monitored (i.e., to process characterization data) using appropriate sensors, measurement tools, and/or machine vision systems including…a cooling rate of a deposited material” (paragraph [0113]). As such, it appears that Mehr is both monitoring and predicting cooling data and settings and utilizing cooling commands in at least the training or simulated data. 
Continuing, Mehr teaches storing a thermal characteristic of at least a portion in memory as part of a thermal history of the current workpiece including thermal data that has been measured (paragraphs [0005]). Mehr teaches recording and storing (paragraph [0005]) a measure of time (paragraphs [0042], and [0060]) above a threshold during the additive manufacturing process (paragraph [0007], e.g., “In some embodiments, the objects property data and a reference data set that are larger than a specified threshold…”). 
With respect to the feature of storing the thermal characteristic of at least a portion in memory as part of a thermal history of the current workpiece including “a coolant flow rate” - the examiner points out that if one uses the concepts of Riemann with respect to adjusting a cooling parameter of a cooling flow to be applied to the current workpiece responsive to determining that the thermal characteristic of at least the portion exceeds the threshold associated with the portion (paragraph [0052] of Riemann), and applying the cooling flow with the adjusted cooling parameters to at least the portion of the current workpiece (paragraph [0052] of Riemann); with the teachings of Mehr with respect to storing thermal characteristics (e.g., paragraphs [0005], [0042], and [0060] of Mehr), one would appreciate that process and structure of Riemann as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a coolant flow rate being a stored thermal characteristic would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
However, neither Riemann nor Mehr teach performing any of these processing tasks and features upon data that has been measures on a voxel-by-voxel basis. 
Fockele teaches a process for producing a shaped body by layer-wise buildup from material powder (abstract). Fockele teaches identifying and utilizing thermal characteristic data of a current workpiece on a voxel-by-voxel basis (paragraphs [0016]-[0017]). Furthermore, Fockele teaches identifying portions that are above and exceed a thermal threshold per unit time (paragraph [0044]). Fockele teaches that this methodology allows for complexly moulded body geometries to be produced with fewer internal mechanical stresses with less distortion (paragraph [0014]). 
Thus, with respect to the features of “…storing the thermal characteristic of at least the portion in memory as part of a thermal history of the current workpiece including thermal data that has been measured on a voxel-by-voxel basis…”; “…by identifying voxels in the potion that are above the threshold for a measure of time exceeding a predetermined time threshold…”; and “…applying the cooling flow with the adjusted parameters to at least the identified voxels of the portion of the current workpiece…” - the examiner points out that if one uses the concepts of Riemann with respect to the features related to thermal histories of a workpiece including thermal data, data that has exceeded various thresholds, and the adjustment of coolant flow parameters to a workpiece (paragraphs [0048], and [0052] of Riemann); and the teachings of Mehr with respect to storing thermal characteristics (e.g., paragraphs [0005], [0042], and [0060] of Mehr), with the teaching of Fockele with respect to using voxelated data of a additively manufactured workpiece (paragraphs [0016]-[0017], and [0044] of Fockele) one would appreciate that process and structure of Riemann as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that storing thermal characteristic data of at least the portion in memory as part of a thermal history of a current workpiece including thermal data that has been measured on a voxel-by-voxel basis; identifying voxels in the potion that are above the threshold for a measure of time exceeding a predetermined time threshold; and applying a cooling flow with the adjusted parameters to at least the identified voxels of the portion of a current workpiece would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann with the concepts of Mehr with the motivation of detecting defects and adjusting them in real-time; and the concepts of Fockele with the motivation of producing complexly moulded body geometries with fewer internal mechanical stresses and less distortion. 
Regarding Claim 2, Riemann teaches the cooling parameter being at least one of the coolant flow rate and a coolant temperature (paragraph [0072]). 
Regarding Claim 4, Riemann teaches the surface temperature of the portion being measured by at least an infrared camera (paragraph [0029]). 
Regarding Claim 8, Riemann teaches a coolant of the cooling flow being a gas (paragraph [0019]), and the material being a metal (paragraph [0032]). 
Regarding Claim 11, Riemann teaches an additive manufacturing system comprising an additive manufacturing deposition head (paragraphs [0024, and [0033]). Riemann teaches a cooling application configured to apply coolant (paragraphs [0034]-[0036]). Riemann teaches a processor operatively coupled to a deposition head and the cooling applicator (paragraph [0026]). Riemann teaches a memory storing instructions (paragraph [0026]) that, when executed by the process, cause the apparatus to deposit material onto a substrate to form a shape of a current workpiece in accordance with an additive manufacturing process (paragraphs [0026]-[0028]). Riemann teaches determining a thermal characteristic of at least a portion of a current workpiece during the additive manufacturing process by measuring a surface temperature of the portion (paragraphs [0047]-[0052] - e.g., Riemann teaches the use of a camera for temperature measurement indicating that the measuring area would necessarily be a surface of a portion of a workpiece). Riemann teaches determining that the thermal characteristic of at least the portion exceeds a threshold associated with the portion (paragraphs [0047]-[0052]). Riemann teaches adjusting a cooling parameter of a cooling flow to be applied to the current workpiece responsive to determining that the thermal characteristic of at least the portion exceeds the threshold associated with the portion (paragraphs [0047]-[0052]). Riemann teaches applying the cooling flow with the adjusted cooling parameter to at least the portion of the current workpiece (paragraph [0052]). 
However, Riemann does not teach the thermal characteristic of at least a portion being stored in memory as part of a thermal history of the workpiece and including at least one of a measured temperatures for at least a portion of the workpiece, the threshold associated with the portion, cooling settings used during manufacturing, and cooling commands issued during manufacture. Riemann does not teach the memory further storing a machine learning model that is trained on a thermal history for a plurality of training workpieces to thereby generate a trained classifier implemented via the processing that predicts, at runtime, whether runtime input of a set of cooling commands and/or cooling settings for use during manufacturing the current workpiece will result in passage or failure of a predetermined quality test by the current workpiece. Riemann does not teach the thermal history of a current workpiece including thermal data that has been measured on a voxel-by-voxel basis and, for each voxel, a measure of time above the threshold during the additive manufacturing process, and a coolant flow rate. Riemann does not teach voxels in the portion that are above the threshold for a measure of time exceeding a predetermined time threshold being identified. Riemann does not teach the cooling flow being applied with the adjusting cooling parameter to at least the identified voxels of the portion of the current workpiece. 
Mehr teaches a real-time adaptive control of additive manufacturing processes using machine learning (abstract). Mehr teaches a machine learning model that is trained using a training computing device and training time on a training data set including the thermal history for a plurality of workpieces (paragraph [0002], and [0134]). 
With respect to feature of  the training data set including the thermal history, the examiner points out that Mehr teaches within paragraph [0005] “In some embodiments, the training data set comprises…process characterization data…for a plurality of objects…the one or more process characterization sensors comprise temperature sensors”. As such this teaching is considered to meet the aforementioned limitation. 
Continuing, Mehr teaches generating a trained classifier that predicts, via a processor (e.g., Figures 12-13; paragraph [0002]-[0004]),  at runtime, whether runtime input of a set of commands and/or settings for use during manufacturing a current workpiece will result in a current workpiece that passes or fails a predetermined quality test (paragraph [0151]). 
With respect to the feature of the set of commands and/or settings being cooling commands and/or cooling settings, the examiner points out that Mehr teaches “In some embodiments, the process simulation data comprises…a cooling rate of a deposited material” (paragraph [0003]); “Examples of deposition process parameters that may be estimated using FEA analysis include….a cooling rate of a deposited material” (paragraph [0102]); “Any of a variety of process parameters may be monitored (i.e., to process characterization data) using appropriate sensors, measurement tools, and/or machine vision systems including…a cooling rate of a deposited material” (paragraph [0113]). As such, it appears that Mehr is both monitoring and predicting cooling data and settings and utilizing cooling commands in at least the training or simulated data. 
Continuing, Mehr teaches storing a thermal characteristic of at least a portion in memory as part of a thermal history of the current workpiece including thermal data that has been measured (paragraphs [0005]). Mehr teaches recording and storing (paragraph [0005]) a measure of time (paragraphs [0042], and [0060]) above a threshold during the additive manufacturing process (paragraph [0007], e.g., “In some embodiments, the objects property data and a reference data set that are larger than a specified threshold…”). 
With respect to the feature of storing the thermal characteristic of at least a portion in memory as part of a thermal history of the current workpiece including “a coolant flow rate” - the examiner points out that if one uses the concepts of Riemann with respect to adjusting a cooling parameter of a cooling flow to be applied to the current workpiece responsive to determining that the thermal characteristic of at least the portion exceeds the threshold associated with the portion (paragraph [0052] of Riemann), and applying the cooling flow with the adjusted cooling parameters to at least the portion of the current workpiece (paragraph [0052] of Riemann); with the teachings of Mehr with respect to storing thermal characteristics (e.g., paragraphs [0005], [0042], and [0060] of Mehr), one would appreciate that process and structure of Riemann as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a coolant flow rate being a stored thermal characteristic would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
However, neither Riemann nor Mehr teach performing any of these processing tasks and features upon data that has been measures on a voxel-by-voxel basis. 
Fockele teaches a process for producing a shaped body by layer wise buildup from material powder (abstract). Fockele teaches identifying and utilizing thermal characteristic data of a current workpiece on a voxel-by-voxel basis (paragraphs [0016]-[0017]). Furthermore, Fockele teaches identifying portions that are above and exceed a thermal threshold per unit time (paragraph [0044]). Fockele teaches that this methodology allows for complexly moulded body geometries to be produced with fewer internal mechanical stresses with less distortion (paragraph [0014]). 
Thus, with respect to the features of “…storing the thermal characteristic of at least the portion in memory as part of a thermal history of the current workpiece including thermal data that has been measured on a voxel-by-voxel basis…”; “…by identifying voxels in the potion that are above the threshold for a measure of time exceeding a predetermined time threshold…”; and “…applying the cooling flow with the adjusted parameters to at least the identified voxels of the portion of the current workpiece…” - the examiner points out that if one uses the concepts of Riemann with respect to the features related to thermal histories of a workpiece including thermal data, data that has exceeded various thresholds, and the adjustment of coolant flow parameters to a workpiece (paragraphs [0048], and [0052] of Riemann); and the teachings of Mehr with respect to storing thermal characteristics (e.g., paragraphs [0005], [0042], and [0060] of Mehr), with the teaching of Fockele with respect to using voxelated data of a additively manufactured workpiece (paragraphs [0016]-[0017], and [0044] of Fockele) one would appreciate that process and structure of Riemann as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that storing thermal characteristic data of at least the portion in memory as part of a thermal history of a current workpiece including thermal data that has been measured on a voxel-by-voxel basis; identifying voxels in the potion that are above the threshold for a measure of time exceeding a predetermined time threshold; and applying a cooling flow with the adjusted parameters to at least the identified voxels of the portion of a current workpiece would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann with the concepts of Mehr with the motivation of detecting defects and adjusting them in real-time; and the concepts of Fockele with the motivation of producing complexly moulded body geometries with fewer internal mechanical stresses and less distortion. 
Regarding Claim 12, Riemann teaches the cooling parameter being at least one of a coolant flow rate and a coolant temperature (paragraph [0072]). 
Regarding Claim 15, Riemann teaches the surface temperature of the portion being measured by at least an infrared camera (paragraph [0029]). 

Claims 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, previously cited) in view of Mehr (U.S. 2018/0341248, previously cited) and Fockele (U.S. 2014/0332507) as applied to claim 1, and claim 11 above, and further in view of Prabha Narra (U.S. 2019/0337232, previously cited). 

Regarding Claim 5, Riemann in view of Mehr and Fockele relied upon for the reasons given above in addressing claim 1. However, none of the references teach a thermal characteristic being time at temperature, and the threshold including a threshold period of time at which a threshold temperature is exceeded. 
Prabha Narra teaches the use of machine learning in conjunction with additive manufacturing (abstract). Prabha Narra teaches a thermal characteristic being time at temperature, and a threshold including a threshold period of time at which a threshold temperature is exceeded (paragraph [0070]). Prabha Narra teaches that this technique, in part, allows for the mapping of primary processing variable using thermal characteristic data (paragraph [0071]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann in view of Mehr and Fockele with the concepts of Prabha Narra with the motivation of allowing the primary processing variables to be determined using thermal characteristic data. 
Regarding Claim 19, Riemann in view of Mehr and Fockele relied upon for the reasons given above in addressing claim 11. However, none of the references teach a thermal characteristic being time at temperature, and the threshold including a threshold period of time at which a threshold temperature is exceeded. 
Prabha Narra teaches the use of machine learning in conjunction with additive manufacturing (abstract). Prabha Narra teaches a thermal characteristic being time at temperature, and a threshold including a threshold period of time at which a threshold temperature is exceeded (paragraph [0070]). Prabha Narra teaches that this technique, in part, allows for the mapping of primary processing variable using thermal characteristic data (paragraph [0071]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann in view of Mehr and Fockele with the concepts of Prabha Narra with the motivation of allowing the primary processing variables to be determined using thermal characteristic data. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, previously cited) in view of Mehr (U.S. 2018/0341248, previously cited) and Fockele (U.S. 2014/0332507) as applied to claim 1 above, and further in view of Dikovsky (U.S. 2016/0039120, previously cited). 

Regarding Claim 6, Riemann in view of Mehr and Fockele are relied upon for the reasons given above in addressing claim 1. However, none of the references teach the thermal characteristic being determined based on a computational simulation using a thermal model of the additive manufacturing process for the current workpiece. 
Dikovsky teaches a polymer based mold and method of manufacture (abstract). Dikovsy teaches thermal characteristics being determined based on computer simulations using a thermal model of an additive manufacturing process for a current workpiece (paragraph [0050], Claim 11). Dikovsky teaches that computation simulations can be used to dictate the placement of materials during manufacture (paragraph [0050]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann in view of Mehr and Fockele with the concepts of Dikovsky with the motivation of using computations simulations to aid in material placement. 
Regarding Claim 7, Dikovsky teaches the thermal characteristic of the portion being determined by modeling at least one of a surface temperature or an internal temperature of the portion (paragraph [0050] - e.g., Dikovsky teaches modeling the portion of the current workpiece of which must necessarily possess both a surface temperature and an internal temperature, thus Dikovsky meets this limitation). Dikovsky teaches that computation simulations can be used to dictate the placement of materials during manufacture (paragraph [0050]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann in view of Mehr and Fockele with the concepts of Dikovsky with the motivation of using computations simulations to aid in material placement. 

Claims 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, previously cited) in view of Mehr (U.S. 2018/0341248, previously cited) and Fockele (U.S. 2014/0332507) as applied to claim 1 above, and further in view of Carter (U.S. 2017/0051386, previously cited). 

Regarding Claim 9, Riemann in view of Mehr and Fockele are relied on for the reasons given above in addressing claim 1. However, none of the references explicitly teach the instant limitations. 
Carter teaches a portion as being a first portion (e.g., a melting pool) with an associated threshold as being a first threshold (e.g., a reference temperature) (paragraph [0043]). Carter teaches a second portion (e.g., the substrate) (paragraph [0043]). Carter teaches a cooling parameter as being a first cooling parameter (e.g., the amount of laser power) (paragraph [0043]). Carter teaches decreasing coolant application and continuing deposition of material responsive to determining that the thermal characteristic of the at least first portion is below the first threshold associated with the first portion (e.g., “At 78, the melting pool temperature is compared to the reference temperature. If the melting point temperature is higher than the reference temperature, then a signal is sent to the powder controller to decrease the laser power at 80. Conversely, if the melting point temperature is lower than the reference temperature, then a signal is sent to the laser powder controller to increase the laser powder at 82”) (paragraph [0043]). Carter teaches determining whether a thermal characteristic of a second portion exceeds a second threshold associated with the second portion, the second threshold configured to be different from the first threshold and further adjusting a second cooling parameter of a cooling flow to be applied to the current workpiece responsive to determining that the thermal characteristic of the second portion exceeds the second threshold associated with the second portion, the second cooling parameter configured to be different from the first cooling parameter (e.g., “Simultaneously, the temperature of the substrate is measured at 76 and compared to a reference temperature. If the substrate temperature is lower than the reference temperature, then a signal is sent to the cooling change to decrease cooling at 79. Conversely, if the substrate temperature is higher than the reference temperature, then a signal is sent to the cooling chamber to increase the cooling at 77”) (paragraph [0043]). Carter teaches applying the cooling flow with the second cooling parameter to the second portion of the current workpiece (paragraph [0043]). Carter teaches decreasing coolant application and continuing the deposition of material responsive to determining that the thermal characteristic of the second portion is below the second threshold associated with the second portion (e.g., Figure 9, Char. No. 79). Carter teaches these processing features allow for and control temperature gradients between portions. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann in view of Mehr and Fockele with the concept of Carter with the motivation of producing and controlling temperature gradients during manufacture. 
Regarding Claim 13, Riemann in view of Mehr and Fockele are relied on for the reasons given above in addressing claim 1. However, none of the references explicitly teach the instant limitations. 
Carter teaches a portion as being a first portion (e.g., a melting pool) with an associated threshold as being a first threshold (e.g., a reference temperature) (paragraph [0043]). Carter teaches a second portion (e.g., the substrate) (paragraph [0043]). Carter teaches a cooling parameter as being a first cooling parameter (e.g., the amount of laser power) (paragraph [0043]). Carter teaches decreasing coolant application and continuing deposition of material responsive to determining that the thermal characteristic of the at least first portion is below the first threshold associated with the first portion (e.g., “At 78, the melting pool temperature is compared to the reference temperature. If the melting point temperature is higher than the reference temperature, then a signal is sent to the powder controller to decrease the laser power at 80. Conversely, if the melting point temperature is lower than the reference temperature, then a signal is sent to the laser powder controller to increase the laser powder at 82”) (paragraph [0043]). Carter teaches determining whether a thermal characteristic of a second portion exceeds a second threshold associated with the second portion, the second threshold configured to be different from the first threshold and further adjusting a second cooling parameter of a cooling flow to be applied to the current workpiece responsive to determining that the thermal characteristic of the second portion exceeds the second threshold associated with the second portion, the second cooling parameter configured to be different from the first cooling parameter (e.g., “Simultaneously, the temperature of the substrate is measured at 76 and compared to a reference temperature. If the substrate temperature is lower than the reference temperature, then a signal is sent to the cooling change to decrease cooling at 79. Conversely, if the substrate temperature is higher than the reference temperature, then a signal is sent to the cooling chamber to increase the cooling at 77”) (paragraph [0043]). Carter teaches applying the cooling flow with the second cooling parameter to the second portion of the current workpiece (paragraph [0043]). Carter teaches decreasing coolant application and continuing the deposition of material responsive to determining that the thermal characteristic of the second portion is below the second threshold associated with the second portion (e.g., Figure 9, Char. No. 79). Carter teaches these processing features allow for and control temperature gradients between portions. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann in view of Mehr and Fockele with the concept of Carter with the motivation of producing and controlling temperature gradients during manufacture. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, previously cited) in view of Mehr (U.S. 2018/0341248, previously cited) and Fockele (U.S. 2014/0332507) as applied to claim 1 above, and further in view of Jones (U.S. 2019/0022946, previously cited). 

Regarding Claim 10, Riemann in view of Mehr and Fockele are relied upon for the reasons given above in addressing claim 1. Further, Riemann teaches determining that a value of a thermal characteristic is lower than a threshold value associated with the portion and reducing the adjusted cooling parameter of the cooling flow applied to the at least one portion of the current workpiece responsive to determining that the value for the thermal characteristic is lower than the threshold (paragraphs [0051]-[0052]). 
However, none of the references teach determining subsequent values for thermal characteristics at later points in time. 
Jones teaches an additive manufacturing method and apparatus (abstract). Jones teaches determining a subsequent value for a thermal characteristic at a later point in time - e.g., “The acceptable process variation may comprise acceptable variations in one or more of…a predicted temperature of current of future portions of the workpiece/build from a thermal model based upon sensor signals” (paragraphs [0014], and [0028]). Jones teaches this processing feature improves in-process control for additive manufacturing processes (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann in view of Mehr and Fockele with the concepts of Jones with the motivation of improving in-process control. 

Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann (U.S. 2019/0047089, previously cited) in view of Mehr (U.S. 2018/0341248, previously cited) and Fockele (U.S. 2014/0332507) as applied to claim 1 above, and further in view of Goldfine (U.S. 2018/0264590). 

Regarding Claim 22, and Claim 25, Riemann in view of Mehr and Fockele are relied on for the reasons given above in addressing claim 1 and claim 11. However, none of the references explicitly teach wherein the thermal history includes a location stamp indicating where the cooling flow was applied on the current workpiece, and how much cooling flow was applied on the current workpiece each time the cooling flow was applied. 
Goldfine teaches an in situ additive manufacturing process utilizing sensing and control features (abstract). Goldfine teaches processing history including a location stamp (e.g., positional data) indicating where a processing response was given by an output of sense hardware (paragraph [0047]). Goldfine teaches this features allows for real-time monitoring of additive manufacturing processes and improves the performance of the process (paragraph [0038]). 
With respect to the feature of the history being a thermal history, and the location stamp indicating where the cooling flow was applied on the current workpiece and how much cooling flow was applied on the current workpiece each time the cooling flow was applied - the examiner points out that if one uses the concepts of Riemann with respect to the creation and utilization of a thermal history (paragraph [0047 of Riemann), and the cooling flow concepts related the application upon a current workpiece (paragraph [0052] of Riemann); and teachings of Mehr with respect to storing thermal characteristics (e.g., paragraphs [0005], [0042], and [0060] of Mehr); with the concepts of Goldfine with respect to time and location stamping (e.g., paragraph [0047] of Goldfine), one would appreciate that process and structure of Riemann as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the thermal history including a location stamp indicating where the cooling flow was applied on the current workpiece, and how much cooling flow was applied on the current workpiece each time the cooling flow was applied would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann in view of Mehr and Fockele with the concepts of Goldfine with the motivation of allowing for real-time monitoring of additive manufacturing processes and improving the performance of the process. 
Regarding Claim 23, and Claim 26, Riemann in view of Mehr and Fockele are relied on for the reasons given above in addressing claim 1 and claim 11. However, none of the references explicitly teach wherein the thermal history includes a time stamp indicating when the cooling flow was applied. 
Goldfine teaches an in situ additive manufacturing process utilizing sensing and control features (abstract). Goldfine teaches processing history including a time stamp indicating where a processing response was given by an output of sense hardware (paragraph [0047]). Goldfine teaches this feature allows for real-time monitoring of additive manufacturing processes and improves the performance of the process (paragraph [0038]). 
With respect to the feature of the history being a thermal history, and the time stamp indicating when the cooling flow was applied - the examiner points out that if one uses the concepts of Riemann with respect to the creation and utilization of a thermal history (paragraph [0047 of Riemann), and the cooling flow concepts related the application upon a current workpiece (paragraph [0052] of Riemann); and teachings of Mehr with respect to storing thermal characteristics (e.g., paragraphs [0005], [0042], and [0060] of Mehr); with the concepts of Goldfine with respect to time and location stamping (e.g., paragraph [0047] of Goldfine), one would appreciate that process and structure of Riemann as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the thermal history including a time stamp indicating when the cooling flow was applied would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann in view of Mehr and Fockele with the concepts of Goldfine with the motivation of allowing for real-time monitoring of additive manufacturing processes and improving the performance of the process. 
Regarding Claim 24, and Claim 27, Riemann in view of Mehr and Fockele are relied on for the reasons given above in addressing claim 1 and claim 11. However, none of the references explicitly teach wherein the thermal history includes a time stamp and a location stamp indicating the thermal characteristic of the portion at each point in time of the manufacturing process. 
Goldfine teaches an in situ additive manufacturing process utilizing sensing and control features (abstract). Goldfine teaches processing history including time and location stamps indicating where a processing response was given by an output of sense hardware (paragraph [0047]). Goldfine teaches this feature allows for real-time monitoring of additive manufacturing processes and improves the performance of the process (paragraph [0038]). 
With respect to the feature of the history being a thermal history, and the time and location stamps indicating the thermal characteristics of the portion at each point in time of the manufacturing process- the examiner points out that if one uses the concepts of Riemann with respect to the creation and utilization of a thermal history (paragraph [0047 of Riemann), and the thermal characteristic cooling flow concepts related the application upon a current workpiece (paragraph [0052] of Riemann); and teachings of Mehr with respect to storing thermal characteristics (e.g., paragraphs [0005], [0042], and [0060] of Mehr); with the concepts of Goldfine with respect to time and location stamping (e.g., paragraph [0047] of Goldfine), one would appreciate that process and structure of Riemann as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the thermal history including time and location stamps indicating the thermal characteristics of the portions at each point in time within the manufacturing process would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riemann in view of Mehr and Fockele with the concepts of Goldfine with the motivation of allowing for real-time monitoring of additive manufacturing processes and improving the performance of the process. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735